 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10                          SOUTHERN DIVISION – SANTA ANA
11
12   NANCY NIDA, an individual;           Case No.: 8:17-CV-02162-JLS-JDE

13             Plaintiff;                 Honorable Josephine Staton
14   vs.
15                                        JUDGMENT AGAINST SPARE
     ALLCOM, A Nevada corporation;        BACKUP, INC.
16   BRUCE HAROLD BOYD, an
     individual; PEGGY LOUISE DACE, an
17   individual; BG REAL ESTATE           Complaint Filed:    Dec. 12, 2017
18   MANAGEMENT, LLC, dba, BG REAL
     ESTATE SERVICES, a California
19   limited liability company; NEWPORT
20   PELICAN GROUP, INC., a California
     corporation; SPARE BACKUP, INC., a
21   corporation; CERY PERLE, an
22   individual; and DOES 1 through 10
     inclusive;
23
               Defendants.
24
25
26   ///
27   ///
28



                                          1
 1         On April 18, 2019, the Court granted Plaintiff’s application for default judgment
 2   against SPBU, awarding $976,264.80 in damages and $23,125.30 in attorneys’ fees
 3   against SPBU, in favor of Plaintiff. (See Doc. 128.)
 4         Accordingly, the Court HEREBY ORDERS, ADJUDGES AND DECREES AS
 5   FOLLOWS:
 6            1. Judgment is entered against SPBU, in favor of Plaintiff Nancy Nida, in the
 7               amount of $976,264.80 in damages and $23,125.30 in attorneys’ fees, for a
 8               total of $999,390.10.
 9            2. This sum shall accrue interest at the rate of 8% per annum until paid in full,
10               from April 19, 2019 onward.
11
12         IT IS SO ORDERED.
13
14   Dated: April 24, 2019                 __________________________
15                                         HONORABLE JOSEPHINE L. STATON
16                                         U.S. DISTRICT COURT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                 2
